DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are pending; claims 8, and 14-16 are withdrawn without traverse. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) are withdrawn due to amendment.

Claim Rejections - 35 USC § 102
Claims 1-7, 9-12, and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Vincze et al., US 2007/0193009 A1.
As to claim 1, Vincze teaches a frame rib shaped in a rectangular frame in planar view, see figure 2 and annotations of figure 2 below.

    PNG
    media_image1.png
    743
    891
    media_image1.png
    Greyscale

A region having a length of at least one opening portion or more in the lateral direction of the lateral crosspieces from the first longitudinal frame rib is broadly defined by the entire grid area of figure 2 of Vincze. See MPEP 2131.03 regarding Anticipation of Ranges.

    PNG
    media_image2.png
    639
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    706
    828
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    548
    744
    media_image4.png
    Greyscale

As to claim 2, Vincze teaches the limitations as annotated in figure 2 below.

    PNG
    media_image5.png
    577
    766
    media_image5.png
    Greyscale

As to claim 3, Vincze teaches the limitations as annotated in figure 2 below.

    PNG
    media_image6.png
    577
    834
    media_image6.png
    Greyscale


As to claim 4, Vincze teaches among the plurality of lateral crosspieces located in the first region, a cross-sectional area of a portion connected to the first longitudinal frame rib becomes larger as the lateral crosspieces closer to the first lateral frame rib, a section of variation of the cross-sectional area becomes longer as the lateral crosspieces closer to the first lateral frame rib, and the section of variation becomes shorter stepwise from the first lateral frame rib toward the second lateral frame rib side, see annotated figure 2 above associated with figure 3.
As to claim 5, Vincze teaches the limitations as annotated in figure 2 below.

    PNG
    media_image7.png
    577
    834
    media_image7.png
    Greyscale
 	As to claim 6, Vincze teaches the limitations as annotated in figure 2 below.

    PNG
    media_image8.png
    601
    834
    media_image8.png
    Greyscale

As to claim 7, Vincze teaches an area of the plurality of the opening portion in planar view becomes smaller stepwise from a center side of the inner rib toward a first longitudinal frame rib side, and becomes smaller stepwise from the center side of the inner rib toward the second longitudinal frame rib side, see figure 2.
As to claim 9, Vincze teaches a cross-sectional area of the plurality of longitudinal crosspieces disposed directly under the positive electrode current collection lug becomes larger from the second lateral frame rib side toward the first lateral frame rib, and becomes the largest at a portion connected to the first lateral frame rib, as taught in the isometric view of figure 1 below.

    PNG
    media_image9.png
    568
    787
    media_image9.png
    Greyscale

As to claim 10, Vincze teaches four corners of the plurality of opening portions in planar view have rounds R, see figures 8, 9, and 11.
	As to claim 11, Vincze teaches the limitations as annotated in figure 9 below.

    PNG
    media_image10.png
    626
    792
    media_image10.png
    Greyscale

As to claim 12, Vincze teaches a width of the positive electrode current collection lug becomes larger stepwise from an end opposite to a connection end with the first lateral frame rib toward the connection end, see figure 2.
As to claim 17, Vincze teaches the battery grids produced are for a lead acid battery, see [0017] [0068], and battery assembly of figure 15.

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vincze et al., US 2007/0193009 A1 in view of Sugie et al., US 2007/0160910 A1.

Sugie teaches grids for lead acid batteries, see e.g. figures 2-3. Sugie further teaches at [0042] For the Pb-alloy, a Pb --Ca alloy including 0.01 to 0.10 wt % of Ca, a Pb --Sn alloy including 0.05 to 3.0 wt % of Sn, or a Pb --Ca--Sn alloy including Ca and Sn may be used, in terms of corrosion resistance and mechanical strength. It is preferable that the positive electrode grid comprises a Pb --Ca--Sn alloy including 0.03 to 0.10 wt % of Ca and 0.6 to 1.8 wt % of Sn. It is further preferable that the Pb --Ca--Sn alloy includes 0.8 to 1.8 wt % of Sn and at [0044] Also, in order to improve corrosion resistance of the positive electrode grid, the lead alloy of the positive electrode grid body may include 0.01 to 0.08 wt % of Ba and 0.001 to 0.05 wt % of Ag. When the lead alloy including Ca is to be used, about 0.001 to 0.05 wt % of Al may be added in order to suppress dissipation of Ca from molten lead alloy due to oxidation. These ranges of Sugie overlap the claimed ranges for the respective elements. See MPEP 2144.05 regarding Obviousness of Ranges.	
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the lead alloy of Sugie for that of Vincze because Sugie teaches the alloy improves corrosion resistance and mechanical strength for a positive electrode battery grid.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
The features upon which applicant relies (i.e., the arrangement of elements as disclosed in instant figure 1 of the specification at pages 12-13 of the remarks) are not recited in the rejected claims to the extent of the details as shown in the figure.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues at pages 13-14 of the remarks that Vincze fails to disclose the features recited in claim 1. Applicant provides in the arguments an annotated figure at page 14 of the remarks which is reproduced here for convenience and discussion:

    PNG
    media_image11.png
    376
    763
    media_image11.png
    Greyscale

While applicant’s interpretation of the prior art and annotated the figure above is appreciated, it is noted that the language of claim 1 does not necessitate such placement of the features of the prior art as annotated by applicant; there are other reasonable interpretations of the claim, see MPEP 2111. With regards to this figure, applicant indicates that the area formed by the wires of Vincze relates to claim 1 with regards to “an average area of the plurality of opening portions adjacent to the first longitudinal frame rib and the plurality of opening portions adjacent to the second longitudinal frame rib in planar view is smaller than an average area of a remaining plurality of opening portions excluding the plurality of opening portions”, see remarks page 14. However, the interpretation of the claims is not strictly bound to applicant’s analysis and annotations of the prior art. Rather, in teaching the claim limitations, annotated figure 2 of Vincze below teaches the claimed features. The regions annotated below correspond to the claimed first 

    PNG
    media_image3.png
    706
    828
    media_image3.png
    Greyscale

Additionally, with response to the arguments at pages 14 to 15, applicant argues features related to “a cross-sectional area of the plurality of lateral crosspieces located on at least a first lateral frame rib side becomes larger from the second longitudinal frame rib side toward a portion connected to the first longitudinal frame rib”. It should be noted a portion connected to the first longitudinal frame rib does not necessarily require the portion to be in direct contact with the first longitudinal frame rib. 

    PNG
    media_image2.png
    639
    826
    media_image2.png
    Greyscale

In conclusion, Vincze does teach the limitations of claim 1 with regards to a positive electrode grid body for a lead-acid battery as discussed above and as presented in the grounds of rejection. Applicant’s arguments are not persuasive in overcoming Vincze.

Prior Art Previously Made of Record and Not Relied Upon

Chen US-20020090554-A1 and Mercado US-20050142443-A1 teach compositions of lead acid battery grids related to the instant application.
Qureshi US-4320183-A and US-4221852-A teach battery grids related to the instant application.
Yamada, Keizo, et al. "Computer-aided optimization of grid design for high-power lead–acid batteries." Journal of power sources 144.2 (2005): 352-357. Teaches optimization of lead acid battery grid design.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A. STUCKEY/             Examiner, Art Unit 1723